Citation Nr: 1516677	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel












INTRODUCTION

The Veteran had active military service from May 1988 to July 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Paperless Delivery of Veterans Benefits at Discharge unit in Salt Lake, Utah.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's hypertension requires medication and is manifested by systolic blood pressure readings at or near 160 or more; it is not manifested by predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for hypertension have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101.






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran's claim arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), reports of VA examination, and all available post-service medical records have been associated with the claims file.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Most recently, in November 2013, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and the medical information necessary to apply the rating criteria with respect to the hypertension claim on appeal.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran is competent to report symptoms of her hypertension that are observable by her senses or repeat diagnoses from medical professionals, but she is not competent to make diagnoses or assess the level of disability related to hypertension as this requires specialized knowledge, training, and testing.  See 38 C.F.R. § 3.159(a); Jandreau, 492 F.3d at 1377.  As far as she is competent, the Board also finds her credible as her statements are consistent with medical evidence of record.

Hypertension is rated under the rating schedule for the cardiovascular system, section 4.104, diagnostic code (DC) 7101.  For a compensable, 10 percent rating, the evidence must show diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more which requires continuous medication to control.  38 C.F.R. § 4.104, DC 7101.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  Any higher rating requires higher diastolic or systolic pressure readings.  See id.

Turning to the evidence, an initial rating of 10 percent, but no higher, is warranted for the Veteran's hypertension.

A January 2010 VA record, just slightly outside the rating period on appeal, shows a blood pressure reading of 192/114.   A September 2011 chronological record of medical care notes a blood pressure reading of 171/113.  A December 2011 chronological record of medical care notes blood pressure readings of 171/13 and 168/90.  Blood pressure readings taken upon VA examination in March 2011, April 2011, and May 2011 were measured as 152/80, 150/84, and 180/80, respectively.  The examiner indicated that continuous medication was required for control of the Veteran's hypertension.  In February 2012, the Veteran was mailed an educational hypertension newsletter from the Disease Management office informing the Veteran on how to treat and manage her hypertension.  In November 2013, the Veteran underwent another VA examination.  Blood pressure readings taken on the same day were measured as 160/84, 150/80, and 146/80.  The examiner again indicated that the Veteran's treatment plan included taking continuous medication for her hypertension.  The examiner noted that the Veteran's hypertension did not affect her ability to work.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with hypertension more closely approximates the criteria for a 10 percent initial schedular rating under DC 7101 throughout the initial rating period.  The evidence shows some fluctuation in blood pressure during the appeal period; however, the record shows a history of systolic pressure predominantly 160 or more.  Moreover, VA examiners have indicated that the Veteran's treatment plan requires taking continuous medication for control of her hypertension.  A 20 percent rating is not warranted as there is no evidence that a systolic blood pressure reading of 200 or more has been recorded or that a diastolic blood pressure reading of 110 or more has been recorded.  Indeed, as there is no evidence of even one reading at either of those levels, the Veteran's systolic blood pressure is not predominantly 200 or more, nor is her diastolic blood pressure predominantly 110 or more.  As such, an initial 10 percent rating, and no higher, is warranted for hypertension.

For the entire appeal period, all potentially applicable diagnostic codes have been considered in making this determination for the Veteran's hypertension.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Additionally, the Board has also considered whether the hypertension claim should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).   This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension are fully contemplated by the schedular rating criteria.  Briefly, the rating schedule addresses current blood pressure readings as well as an established history.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptoms, and the rating schedule is adequate to evaluate her disability picture.  Given that there is no evidence that the Veteran's hypertension has rendered application of the rating schedule impractical during the appeal period, referral for extraschedular consideration is not appropriate here.


ORDER

Entitlement to an initial disability rating of 10 percent, and no more, for hypertension is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


